Citation Nr: 0629155	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-33 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for skin cancer as a result 
of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1950 to 
November 1953, April 1954 to December 1957, and from February 
1958 to June 1972.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that determined that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for skin cancer, removal of 
tumors.  

On the VA Form 9, dated October 2000, the veteran indicated 
that he wished to participate in a hearing with a member of 
the Board.  The RO subsequently scheduled the veteran for a 
hearing on February 11, 2005. The veteran failed to appear 
for the hearing.

This case was previously reopened and remanded for additional 
development.  The development complete, the case was returned 
to the Board for final appellate review.


FINDING OF FACT

The veteran's skin cancer did not have its onset in service 
or within one year of discharge from service, and is 
otherwise unrelated to service.  


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, and 
service connection for skin cancer may not be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  This notice must be 
provided prior to any initial unfavorable adjudication by the 
RO.  Id.  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in May 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in December 2002.  The veteran was told of 
the requirements to establish a successful claim, advised of 
his and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

During the pendency of this appeal the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and of what evidence and information is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  In this case, VCAA notice with 
regard to new and material evidence requirements was not 
provided to the veteran prior to the initial unfavorable 
adjudication by the RO.  However, as the Board has reopened 
the claim, this defect in notice cannot result in any 
prejudice to the veteran.  

Service medical records, VA and non VA medical records and 
reports have been obtained and associated with the claims 
file.  In July 2002, a negative reply was received from Luke 
Air Force Base to a request for additional medical records.  
The veteran was afforded  appropriate VA examinations in 
October 2002 and April 2006.The Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.


Service Connection

The veteran contends that his skin cancer is the result of 
exposure to Agent Orange during active service in the 
Republic of Vietnam.  After a careful review of the record, 
the Board finds that the veteran's skin cancer is not subject 
to presumptive provisions based on herbicide exposure and is 
not otherwise related to his service.  

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).  Basal cell 
carcinoma, squamous cell carcinoma, and melanoma are not 
listed among those diseases included under the term "soft 
tissue sarcoma".  See Id. Note 1.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  39 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

The record establishes that the veteran served in Vietnam 
during the Vietnam era.  Therefore the Board concludes that 
the veteran was exposed to an herbicide agent during his 
Vietnam era service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

A November 1980 clinical note from Luke Air Force Base 
Hospital stated that a dermatofibroma was removed from the 
veteran's right hand in November 1980.  A similar note from 
April 1982 provided a diagnosis of a lesion on the scapular 
area of the veteran's left shoulder as an epidermoid cyst.  A 
December 1985 VA dermatology examination report contains an 
impression of seborrheic dermatitis of the scalp and 
acneiform eruption consistent with acne rosacea.  An October 
2002 VA examination report provided a history that the 
veteran had recurrent skin cancer since 1979, including a 
melanoma removed from the pinna of the right ear and of the 
left shoulder.  

Pathology reports establish that the veteran has been 
diagnosed with skin cancer of the right hand and right ear, 
specifically basal cell carcinoma and squamous cell 
carcinoma.  A pathology report of a tissue biopsy from the 
right ear helix in March 2001 provided a diagnosis of basal 
cell carcinoma with sebaceous differentiation.  A July 2004 
pathology report of a tissue biopsy from the skin of the 
right hand provided a diagnosis of actinic keratosis with a 
note that focally there was a suggestion of squamous cell 
carcinoma in situ.  

A VA examination of the veteran's skin was conducted in April 
2004.  After a review of the claims file and an examination 
of the veteran, the examiner opined that it is not likely 
that the veteran's skin cancers are related to his exposure 
to Agent Orange.  The examiner further stated that chloracne 
is the only skin condition with which exposure to Agent 
Orange has been associated and that skin cancers, including 
basal cell cancers, and melanomas have not been so 
associated.  The Board notes that the veteran has never been 
diagnosed with chloracne.

Skin cancers, including squamous cell carcinoma, basal cell 
carcinoma, and melanoma, are not among the diseases subject 
to presumptive service connection based on exposure to 
herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  Therefore, service connection 
cannot be granted for skin cancer on a presumptive basis for 
exposure to Agent Orange.  

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Thus, even if service connection may 
not be presumed for a certain disorder based on a particular 
type of exposure, VA is nevertheless obligated to consider 
whether service connection can be established for that 
disorder on a direct basis.

In this case, the veteran is not precluded from establishing 
service connection for his post service skin cancer by 
showing a medical nexus between his skin cancer and his 
active service.  Id.; See also Brock v. Brown, 10 Vet. App. 
155, 162 (1997).  However, in examining the record, the Board 
finds no evidence establishing direct service connection for 
the veteran's skin cancer.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Certain chronic diseases may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A.  
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2005); see 
38 U.S.C.A.  § 1101(3) and 38 C.F.R. § 3.309(a).  This 
includes malignant tumors  38 C.F.R.  § 3.309(a).

Service medical records are absent for any evidence of skin 
cancer in service.  The only skin condition the veteran was 
treated for during service was seborrheic dermatitis of the 
scalp in May 1961.  An April 1972 retirement report of 
medical examination indicates that his skin was normal.  
Notes in this report state that the veteran had a rash of his 
face on occasion since 1966 that was treated with sulfer and 
hydrocortisone cream, with good results and with no 
recurrence since 1970, complications, or sequela.  

While the veteran has asserted that his skin cancer is the 
result of exposure to Agent Orange, as a layperson he is not 
competent to give a medical opinion on the etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The presumption for chronic diseases cannot form the basis 
for a grant of service connection in this case because there 
is no evidence within the presumptive period that the veteran 
had skin cancer.  The first undisputed evidence of skin 
cancer is the pathology report from March 2001.  Even 
construing the evidence of record in a manner most favorable 
to the veteran, the first post-service evidence of skin 
cancer is in 1979, seven years after discharge from service 
and therefore not subject to the one year presumptive period 
for chronic diseases.  Furthermore, there is no evidence that 
the veteran's skin cancer manifested as malignant tumors.  
Therefore, the presumptions of 38 C.F.R. §  3.307(a)(3) do 
not apply.  

In summary, skin cancer, whether a melanoma, basal cell 
carcinoma, or squamous cell carcinoma, is not a disability 
for which the presumption of service connection due to 
herbicide exposure applies, the veteran's skin cancer 
manifested long after the presumptive period for chronic 
diseases, and no evidence of record establishes a direct 
connection between the veteran's skin cancer and his service, 
to include herbicide exposure.  As the law does not provide a 
basis upon which to grant service connection for the 
veteran's skin cancer, his claim must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for skin cancer and that, 
therefore, the provisions of § 5107(b) are not applicable.











ORDER

Entitlement to service connection for skin cancer, including 
as a result of exposure to Agent Orange, is denied.  



___________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


